Title: From George Washington to John Hancock, 2 October 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Harlem Heights Octobr 2d 1776

I do myself the Honor of transmitting to you the inclosed Letter from Lt Colo. Livingston with Sundry Copies of Genl Delancey’s Orders, which discover the measures the Enemy are pursuing on Long Island for raising Recruits and obtaining supplies of provisions; in consequence of the intelligence they contain and authentic advices thro other Channels respecting these matters, I have sent Brigadr Genl Geo. Clinton to meet Genl Lincoln who has got as far as Fairfield with part of the Troops lately ordered by the Massachusets Assembly, to concert with him and Others, an Expedition across the Sound with these Troops—three Companies under Colo. Livingston and such further aid as Governor Trumbull can afford, in order to prevent, if possible, their effecting these important Objects, and to assist the Inhabitants in the removal of their Stock, Grain &c. or in destroying them, that the Enemy may not derive any advantage or benefit from ’em. The recruiting Scheme they are prosecuting with uncommon industry, nor is it confined to Long Island alone, having just now received a Letter from the Committee of Westchester County, advising, that there are several Companies of Men in that & Dutchess County preparing to go off and join the King’s Army. I have given directions to our

Guard Boats and the sentries at our Works at Mount Washington to keep a strict look out in case they attempt to come down the North River, also to Genl Heath at Kingsbridge, that the utmost vigilance may be observed by the Regimts and troops stationed above there, and down towards the East River, that they may intercept them, should they take that Route with a view of crossing to Long Island. I will use every precaution in my power to prevent these parricides from accomplishing their designs, but I have but little hopes of success, as it will be no difficult matter for ’em to procure a passage over some part or other of the Sound.
I have been applied to lately by Colo. Weedon of Virginia for permission to recruit the deficiency of Men in his Regiment out of the Troops composing the flying Camp, informing me at the same time, that some of those from Maryland had offered to engage; Colo. Hand of the Rifle Batallion made a similar application to day: If the Inlistments could be made, they would have this good consequence, the securing of so many in the Service; However as the measure might occasion some uneasiness in their own Corps and be considered as a Hardship by the States to which they belong, & the means of their furnishing more than the Quota exacted from them in the General arrangement, and would make it more difficult for ’em to compleat their own Levies, I did not conceive myself at liberty to authorize It without Submitting the propriety of it to the consideration of Congress and obtaining their opinion, whether It should be allowed or not.
I have inclosed a List of Warrants granted from the 2d to the 30th Ulto inclusive, the only return of the sort, that I have been able to make since the Resolution for that purpose, owing to the unsettled state of our Affairs and my having sent my papers away: You will also receive Sundry Letters &c. from Genl Schuyler, which came under cover to me and which I have the honor of forwarding.
By a Letter just received from the Committee of Safety of the State of New Hampshire, I find a Thousand of their Militia were about to march on the 24th Ulto to reinforce this Army in consequence of the requisition of Congress. previous to their march Gen. Ward writes me, he was obliged to furnish them with 500 lb. of powder and 1000 lb. of Musket Ball, and I have little

reason to expect that they are better provided with other Articles, than they were with ammunition; in such case they will only add to our present distress, which is already far too great & become disgusted with the service tho’ the time they are engaged for is only till the first of Decemr—This will injure their inlisting for a longer Term, if not wholly prevent it.
From three Deserters who came from the Galatea Man of War about Five days ago, we are informed, that Several Transports had sailed before they left her for England as it was generally reported, in order to return with a supply of provisions, of which they say there is a want. Genl Mercer in a Letter informed me, that Genl Thompson said he had heard they were going to dismiss about a Hundred of the Ships from the service. I am also advised by a Letter, from Mr Derby at Boston of the 26th Ulto that the day before, a Transport Snow had been taken & sent into Piscatawa by a privateer in her passage from N. York to the West Indies—she sailed with Five more under the Convoy of a Man of War in order to bring from thence the Troops that are there to Join Genl Howe—they were all victualled for four months. From this intelligence it would seem, as if they did not apprehend any thing to be meditating against them by the Court of France.
Octor the 3d. I have nothing in particular to communicate respecting our situation, It being much the same as when I wrote last. We had an Alarm this morning a little before Four OClock from some of our Out Sentries who reported that a large body of the Enemy was advancing towards our Lines—this put us in motion, However turned out entirely premature—or at least we saw nothing of them. I have the Honor to be with every Sentiment of respect Sir Your Most Obedt Servt

Go: Washington

